Becker v. State








COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





IN RE:


BERRY H. EDWARDS AND
VOLCANIC GARDENS
MANAGEMENT CO., INC. D/B/A WET
‘N’ WILD WATER WORLD (VGM)


RELATORS

 §
 
§
 
§
 
§
 
§
 
 § 



No. 08-04-00310-CV

An Original Proceeding 

in Mandamus





 

 

 




OPINION ON PETITION FOR WRIT OF MANDAMUS
            Relators, Berry H. Edwards and Volcanic Gardens Management Co., Inc. d/b/a Wet ‘N’ Wild
Water World (VGM), filed a petition for writ of mandamus and motion for emergency relief.  See
Tex.R.App.P. 52.1, 52.10(a).  Prior to the Court taking action on the petition or motion, Relators
filed a motion to dismiss because the dispute has been resolved by agreement of the parties.  We
grant Relator’s motion and dismiss the petition and deny the motion for emergency relief as moot.


October 28, 2004                                                  
                                                                                    RICHARD BARAJAS, Chief Justice

Before Panel No. 2
Barajas, C.J., McClure and Chew, JJ.